Filed by Southern Union Company Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 of the Securities Exchange Act of 1934 Subject Company: Southern Union Company Commission File No.333-175461 The following letter was sent by Southern Union to shareholders on November 15, 2011. November 15, 2011 Dear Fellow Stockholder: We have previously sent to you proxy materials for the important December 9, 2011 Special Meeting of Stockholders of Southern Union Company, in connection with the proposed merger with Energy Transfer Equity, L.P. Your Board of Directors unanimously recommends that stockholders vote FOR Proposals 1, 2 and 3. Since the merger requires the affirmative vote of a majority of outstanding Southern Union shares entitled to vote as of the record date, your vote is important, no matter how many or how few shares you may own.If you have not already done so, please vote TODAY by telephone, via the Internet, or by signing, dating and returning the enclosed proxy card in the envelope provided. Very truly yours, /s/ GEORGE L. LINDEMANN GEORGE L. LINDEMANN Chairman of the Board and Chief Executive Officer REMEMBER: You can vote your shares by telephone, or via the Internet. Please follow the easy instructions on the enclosed proxy card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-877-825-8906. Additional Information In connection with the proposed merger, Energy Transfer Equity, L.P. (“ETE”) filed with the Securities and Exchange Commission (“SEC”) a Registration Statement on Form S-4 that included a proxy statement/prospectus. The Registration Statement was declared effective on October 27, 2011.Southern Union Company (the “Company”) mailed the definitive proxy statement/prospectus to its stockholders on or about October 27, 2011.Investors and security holders are urged to carefully read the definitive proxy statement/prospectus because it contains important information regarding ETE, the Company and the merger. Investors and security holders may obtain a free copy of the definitive proxy statement/prospectus and other documents filed by ETE and the Company with the SEC at the SEC’s website, www.sec.gov. The definitive proxy statement/prospectus and such other documents relating to ETE may also be obtained free of charge by directing a request to Energy Transfer Equity, L.P., Attn: Investor Relations, 3738 Oak Lawn Avenue, Dallas, Texas 75219, or from ETE’s website, www.energytransfer.com. The definitive proxy statement/prospectus and such other documents relating to the Company may also be obtained free of charge by directing a request to Southern Union Company, Attn: Investor Relations, 5051 Westheimer Road, Houston, Texas 77056, or from the Company’s website, www.sug.com. ETE, the Company and their respective directors and executive officers may, under the rules of the SEC, be deemed to be “participants” in the solicitation of proxies in connection with the proposed transaction. Information concerning the interests of the persons who may be “participants” in the solicitation is set forth in the definitive proxy statement/prospectus.
